SEABURY, J.
The defendant is a membership corporation organized under the laws of the state of New York. The plaintiff, a musician, has recovered judgment against it for services which he *287alleged he rendered. The plaintiff proved that he was employed to render services by one Jacob Altschuler, and that Altschuler was vice president of the defendant. No evidence was offered to show that Altschuler acted on behalf of the defendant, or that he was duly authorized so to act. An examination of the record also shows that the plaintiff failed to prove any cause of action against the defendant.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event.
LEHMAN, J., concurs. GAVEGAN, J., taking no part.